FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
                                                         Nov 30 2012, 8:44 am
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law                       CLERK
                                                              of the supreme court,
                                                              court of appeals and
of the case.                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

BRYAN M. TRUITT                                 PAUL A. LEONARD
Bertig & Associates LLC                         Burke Costanza & Carberry LLP
Valparaiso, Indiana                             Merrillville, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

SIRAJ KHAJA AHMED,                              )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )    No. 64A03-1204-DR-175
                                                )
ASMA SAMAN AHMED,                               )
                                                )
       Appellee-Respondent.                     )


                    APPEAL FROM THE PORTER SUPERIOR COURT
                        The Honorable Roger V. Bradford, Judge
                       The Honorable Mary A. DeBoer, Magistrate
                           Cause No. 64D01-1109-DR-9161



                                     November 30, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Siraj Khaja Ahmed (“Husband”) appeals the denial of his motion to correct error.

Husband raises one issue, which we revise and restate as whether the trial court abused its

discretion in denying his motion to correct error and in granting the motion to dismiss for

forum non conveniens filed by Asma Saman Ahmed (“Wife”). We affirm.

       The relevant facts follow. Husband and Wife were married in India in 1983 and

later moved to the State of Louisiana. Husband and Wife had three children together, J.,

N., and S., and only S. remains unemancipated.

       Husband and Wife moved from Louisiana to LaPorte, Indiana, in 1993 and to

Chesterton, Indiana, in 1995. In 2001, Husband and Wife and their children moved from

Chesterton to Bridgeview, Illinois, in order for the children to attend an Islamic school.

In 2005, Husband and Wife and their children moved back to Chesterton. In 2006,

Husband moved to a condominium in Chicago, Illinois. In 2009, Wife and S. moved

from Chesterton to the Chicago condominium so that S. could attend an Islamic school,

and Husband moved to the Chesterton residence.

       On September 21, 2011, Husband filed a petition for dissolution of marriage in the

Porter County Superior Court, Indiana, under cause number 64D01-1109-DR-9161

(“Cause No. 161”). On September 30, 2011, Wife filed a petition for dissolution of

marriage in the Circuit Court of Cook County, Illinois, under cause number 11D-09591

(“Cause No. 591”).1




       1
           The record does not contain a copy of the chronological case summary (“CCS”) for Cause No.
591.



                                                  2
        Husband filed a motion to dismiss Wife’s petition in Cause No. 591 on the basis

that an action was pending in the State of Indiana under Cause No. 161 at the time Wife’s

petition was filed in Cook County, the Cook County Circuit Court entered an order on

December 7, 2011 granting Husband’s motion,2 Wife filed a motion to reconsider the

December 7, 2011 order,3 and the court denied Wife’s motion on March 2, 2012.

        On December 30, 2011, under Cause No. 161, Wife filed a motion to dismiss for

forum non conveniens and a motion to dismiss for lack of proper service in the Porter

County Superior Court. In her motion to dismiss for forum non conveniens, Wife argued

that she and S. had been domiciled in Chicago since 2009; that the parties had listed their

Chesterton residence for sale; that Husband has moved his furniture out of the residence

in Chesterton and to an apartment in the Chicago area; that Husband is a physician

licensed to practice in Illinois; that other than the Chesterton residence Wife has no

contacts with Indiana and that both parties have substantial contacts with Illinois; that

Husband directed Wife to relocate to Illinois so that S. could attend school in Illinois; that

the case involves issues of Husband’s employment, the location of assets, child support

        2
            The December 7, 2011 order provided in part:

        [T]his Court having reviewed the pleadings and having considered and heard argument
        from both counsel, and counsel for [Husband] having stipulated that Illinois is the only
        State with child custody jurisdiction over the minor child, [Husband’s] Motion to Dismiss
        is granted and [Wife’s] Petition of Dissolution of Marriage filed in Cook County, Illinois,
        is dismissed.

Appellant’s Appendix at 71, 108.
        3
           In her motion, Wife argued that, as Husband stipulated and the court’s December 7, 2011 order
stated, Illinois is the only State which has jurisdiction over the custody of the parties’ minor child, that
there is at least a question of fact as to the parties’ contacts in Illinois which should have precluded
dismissal of her dissolution proceedings in Illinois, and that Wife has proceeded in Indiana to ensure that
Husband’s divorce action in Indiana would ultimately be dismissed.


                                                     3
and educational expenses, and child custody and parenting time issues, and that evidence

pertaining to all these issues is located in Illinois and Husband has already stipulated that

Illinois is the only State that can properly exercise child custody jurisdiction; that

Husband’s petition under Cause No. 161 presents difficulties of access to sources of

proof located outside Indiana; that the center of gravity for the family’s financial

activities and educational decisions regarding S. is located in Illinois; and that Husband’s

petition in Indiana would deprive Wife of remedies under Illinois law such as spousal

support and a calculation of child support under the Illinois child support formula. On

January 12, 2012, following a hearing at which the parties presented evidence regarding

proper service and Wife testified in part regarding the parties’ activities in Illinois and

Indiana during their marriage, the Porter County Superior Court denied Wife’s motion to

dismiss for lack of proper service.

       On February 9, 2012, Husband filed a response in opposition Wife’s motion to

dismiss for forum non conveniens under Cause No. 161 in which he argued that,

beginning with the filing of her retaliatory petition, Wife has attempted to escape the

Indiana divorce proceedings for unsubstantiated reasons; that the Cook County petition

was dismissed and that, as a condition for the dismissal, Husband and Wife agreed that

the custody of the couple’s seventeen and a half year old daughter, S., was to fall with

Wife; that Husband’s choice of forum is not so inconvenient as to cause a substantial

injustice to Wife; that Husband’s choice of forum should be given great weight; that Wife

resided in Porter County for fourteen years; that Wife does not currently have

employment and is free to travel to and from court proceedings and that conversely


                                             4
Husband’s medical practice is predominantly in Michigan City, Indiana, and he would be

forced to forego work for substantially longer times if the dissolution was adjudicated in

Illinois; that a majority of the parties’ marital assets are located in Indiana; that

Husband’s earnings are predominantly from his Indiana medical practice; and that child

custody is not an issue in the current dissolution and S. will be of majority prior to

adjudication of child support issues.

       On March 2, 2012, the court held a hearing on Wife’s motion to dismiss for forum

non conveniens at which the parties presented evidence, in addition to the evidence

presented at the January 12, 2012 hearing, regarding their contacts in the States of

Indiana and Illinois and at which Wife testified that S. was scheduled to graduate from

high school in May of 2013.

       On March 6, 2012, the court issued an order which included findings of fact and

conclusions of law which granted Wife’s motion to dismiss for forum non conveniens.

The court found in part that in 2009 Husband insisted that Wife and S. move to Chicago

in order that S. could attend an Islamic school; that, other than the location of some of the

parties’ marital assets including the marital residence in Chesterton, Wife has had no

connections with Indiana and has been locked out of the marital residence since she

moved out; that Husband listed the Chesterton house for sale from February 2011

through December 2011 but has not relisted the residence and claims he has no intention

of doing so; that Illinois is the proper jurisdiction to decide issues related to the custody

of S.; that Wife “has spent no less than 4 ½ hours per day, 5 days per week, driving [S.]

to and from the Islamic school she attends” and “[y]et Husband balks at having to


                                             5
commute to Illinois to litigate this dissolution;” and that “[t]he fact that Husband attempts

to use Wife’s ‘unemployment’ as a reason why it is easier for her to come to Indiana to

litigate this dissolution is absurd given the fact that Wife cannot maintain employment

while she is required to transport [S.] to and from school for 4 ½ to 5 hours per day 5

days per week.”4 Appellant’s Appendix at 6.

       With respect to issues related to S., the court found in part that Husband

“continuously beats the drum that he does not contest custody of [S.] who resides with

Wife;” that, however, on February 9, 2012, Husband sent an e-mail message to S. and

two e-mail messages to Wife stating that S. should stay with him; that “[t]he Court is

concerned that Husband is saying that custody is not an issue to advance his own cause in

Indiana;” that “the Court is not convinced of Husband’s sincerity when it comes to him

continuing to relinquish custody of [S.] to Wife” and that “[h]is e-mails of February 9,

2012 show Husband’s underlying feelings;” that “[a]nother red flag to this Court is with

Husband emphasizing that [S.] is almost ‘the age of majority;’” that S. “is currently 17

years of age and a junior in high school” and “scheduled to graduate in May 2013;” that

“[w]ith approximately 1 ½ years left of high school, [S.’s] educational needs and

expenses remain up in the air;” that “[t]he Court would not be surprised to find that [S.]

will attend college necessitating higher education expenses to be determined;” and that

“Husband and Wife will very likely have further financial affairs to work through as [S.]

completes high school and then begins her college education.” Id. at 6-9.

       4
         Wife testified that she spent “[f]our and-a-half hours every day, sometimes five hours” “every
single day, five days a week” transporting S. to and from S.’s school in Villa Park, Illinois. March 2,
2012 Transcript at 10.


                                                  6
       With respect to the marital assets, the court acknowledged that Husband has an

active medical practice in Indiana, that, while Husband lists a medical complex owned by

Husband and Wife as a marital asset, “there was no evidence presented of the value of

Husband’s practice,” that “[p]resumably, Husband is making enough to pay the

mortgages on the marital residence, condominium in Chicago and [S.’s] school expenses

as well as other costs not delineated by the parties,” that “[o]ther than Husband’s IRA

though, none of the other Indiana assets show a positive value,” and that “while

valuations must be done on some of the parties’ marital assets, the remaining financial

assets such as bank records, IRA statements, etc. do not necessarily require extensive and

costly discovery” and “[m]uch of the information pertaining to marital assets are directly

within Husband’s control and can be obtained by him without much ado.” Id. at 9.

       Under the conclusion heading, the court found “that Wife did not move to Illinois

because the laws were more favorable to her should she and Husband divorce one day”

but “to be 100% available to their daughter each day,” that Wife’s family, the parties’

rental property, and S.’s school is in Illinois, and that Husband has privileges with three

hospitals in Illinois. Id. at 10. The court further found that Husband has lived, worked,

and socialized in Illinois over the past ten years and his ties to Indiana appear to be

strictly work-related; that Husband’s listing of the Chesterton residence was consistent

with him pursuing a partnership with Illinois doctors, being closer to his family in

Chicago, and being available to help S. pursue medical school someday; and that,

“[h]owever, since Husband filed for dissolution his conduct has been suspect in that he

appears to have adjusted his behavior and plans and downplayed his ties to Illinois in


                                            7
keeping with his desire to have the dissolution litigated in Indiana.” Id. The court found

that “the considerations of justice are not as detrimental to Husband as he wants to

portray them,” that the distance between Chesterton and Chicago is approximately fifty

miles, that “[t]he inconvenience upon either party to travel to one jurisdiction or another

is not unreasonable as would be the case if one party lived in Indiana and the other in

New York,” and that “[w]hen push comes to shove, and given this family’s history and

involvement with Illinois over the years, it is judicially more economical to have all

dissolution issues litigated in one forum.” Id. at 10-11. The court granted Wife’s motion

to dismiss for forum non conveniens and dismissed the dissolution action under Cause

No. 161. Husband filed a motion to correct errors, which the court denied.

       Where a trial court enters findings of fact and conclusions of law, first we

determine whether the evidence supports the findings, and second we determine whether

the findings support the judgment. In re Guardianship of Phillips, 926 N.E.2d 1103,

1106-1107 (Ind. Ct. App. 2010) (citing Leever v. Leever, 919 N.E.2d 118, 122 (Ind. Ct.

App. 2009)). We will set aside the trial court’s specific findings only if they are clearly

erroneous, that is, when there are no facts or inferences drawn therefrom to support them.

Julie C. v. Andrew C., 924 N.E.2d 1249, 1255-1256 (Ind. Ct. App. 2010). A judgment is

clearly erroneous when a review of the record leaves us with a firm conviction that a

mistake has been made. Norris v. Pethe, 833 N.E.2d 1024, 1032-1033 (Ind. Ct. App.

2005). We neither reweigh the evidence nor assess the credibility of witnesses, but

consider only the evidence most favorable to the judgment. Id. The specific findings

control only as to the issues they cover, and a general judgment standard applies to issues


                                            8
upon which the trial court made no findings. Phillips, 926 N.E.2d at 1107. We review

questions of law de novo and owe no deference to the trial court’s legal conclusions. Id.

       The issue is whether the Porter County Superior Court abused its discretion in

denying Husband’s motion to correct error and granting Wife’s motion to dismiss for

forum non conveniens under Cause No. 161. We generally review rulings on motions to

correct error for an abuse of discretion. Speedway SuperAmerica, LLC v. Holmes, 885

N.E.2d 1265, 1270 (Ind. 2008), reh’g denied; Ind. Bureau of Motor Vehicles v. Charles,

919 N.E.2d 114, 116 (Ind. Ct. App. 2009). An abuse of discretion occurs if the trial

court’s decision is against the logic and effect of the facts and circumstances before it, or

the reasonable inferences drawn therefrom. Lighty v. Lighty, 879 N.E.2d 637, 640 (Ind.

Ct. App. 2008), reh’g denied.

       Ind. Trial Rule 4.4(C) governs the dismissal of litigation based on forum non

conveniens:

       Jurisdiction under this rule is subject to the power of the court to order the
       litigation to be held elsewhere under such reasonable conditions as the
       court in its discretion may determine to be just.

       In the exercise of that discretion the court may appropriately consider such
       factors as:

              (1)    Amenability to personal jurisdiction in this state and in
                     any alternative forum of the parties to the action;

              (2)    Convenience to the parties and witnesses of the trial in
                     this state in any alternative forum;

              (3)    Differences in conflict of law rules applicable in this
                     state and in the alternative forum; or




                                             9
                (4)      Any other factors having substantial bearing upon the
                         selection of a convenient, reasonable and fair place of
                         trial.

The Indiana Supreme Court has stated that “[t]he language of the rule itself entrusts this

determination to the trial court and so our review of a trial court’s dismissal under this

rule is limited to abuse of discretion.” Anyango v. Rolls-Royce Corp., 971 N.E.2d 654,

656 (Ind. 2012). “A trial court abuses its discretion when it arrives at a conclusion that is

clearly against logic and the natural inferences to be drawn therefrom.” Id. (internal

quotation marks and citations omitted).5 The Court also stated that “our Trial Rule 4.4(C)

wisely entrusts the forum non conveniens decision to the trial court under such reasonable

conditions as the court in its discretion may determine to be just.” Id. at 663 (internal

quotation marks omitted).



        5
          To the extent that Husband argues that “Indiana courts can only decline litigation due to forum
when it is likely to create a ‘substantial injustice’ to the defendant,” Appellant’s Brief at 11, and cites in
part to Emp’rs Ins. of Wausau v. Recticel Foam Corp., 716 N.E.2d 1015 (Ind. Ct. App. 1999), reh’g
denied, trans. denied, this court’s opinion in Anyango v. Rolls-Royce Corp., 953 N.E.2d 1147 (Ind. Ct.
App. 2011), vacated by 971 N.E.2d 654 (Ind. Jul. 30, 2012), which, although cited in Husband’s brief
filed on August 31, 2012, had been vacated by the Indiana Supreme Court on July 30, 2012, and other
cases, we observe that the Indiana Supreme Court in Anyango made the following comments:

                 We note language in most decisions of the Court of Appeals applying Trial Rule
        4.4(C) to the effect that “[t]he purpose of [the rule] is to permit a case to be litigated in
        another [forum] upon a showing that litigation in Indiana is so inconvenient that
        substantial injustice is likely to result.” Emp’rs Ins. of Wausau v. Recticel Foam Corp.[,]
        716 N.E.2d 1015, 1021 (Ind. Ct. App. 1999) (citing Freemond [v. Somma], 611 N.E.2d
        [684,] 691 [(Ind. Ct. App. 1993)]), trans. denied. This language appears to date to
        Killearn Properties[ v. Lambright, 176 Ind. App. 684, 687, 377 N.E.2d 417, 419 (1978)],
        when it appeared with a citation to “1 Harvey, Indiana Practice. Author’s Comments
        4.4(C) p. 313.” 176 Ind. App. at 687, 377 N.E.2d at 419. It would conflict with the
        explicit discretionary authority granted to the trial court in Trial Rule 4.4(C) if a motion
        to dismiss could not be granted unless it was clear that litigation in Indiana would be so
        inconvenient that “substantial injustice” would be likely to result.

971 N.E.2d 654, 656 n.2 (Ind. 2012).


                                                     10
       Husband contends that the trial court’s order of dismissal must be vacated because

Wife failed to satisfy her burden of proof and the trial court’s findings, even if true, do

not support a finding of forum non conveniens. Husband argues that Wife concedes that

there is no inconvenience to her by having the case in Indiana and that assembling the

evidence would not be unduly burdensome.           Husband argues that Wife does not

specifically identify a witness that would be inconvenienced were the matter to be tried in

Indiana. Husband further argues that the Illinois court plainly dismissed the entirety of

the case under Cause No. 591 and did not reserve any issue. Husband asserts that Wife’s

true motivation is greed and that Trial Rule 4.4(C) provides for consideration of a conflict

in laws but not a conflict in remedies. Husband maintains that the facts do not support an

undue burden to Wife to proceed in Indiana.

       Wife maintains that the trial court did not abuse its discretion in determining that,

based on all the facts presented, the case should be heard in Illinois. Wife argues that she

has continuously lived in the Chicago condominium from 2009 to the time of the hearing,

that she drives her youngest daughter to school which takes approximately four and one-

half hours each day, that she is not employed and dependent upon Husband for support,

that the transportation burden prevents her from finding employment, that she has

extended family in Illinois, and that Husband practices in both States and has family and

social ties to Illinois.   Wife further argues that the schedule of assets prepared by

Husband indicates his opinion that the real estate in Indiana, bank account, and life

insurance trust have no value, that the assets of significant value are located in Illinois,

including the rental property and the Chicago condominium, and that Husband at one


                                            11
time considered partnering with a group in Illinois. Wife also argues that Husband’s

consent to custody is contradicted by his e-mail messages and seems to be an obvious

attempt to circumvent the significant contacts determinations for child custody

jurisdiction. Wife argues that, under the applicable standard of review, the court properly

exercised its discretion in making a determination where this case should be heard based

on the evidence presented and the findings it made.

       In his reply brief, Husband argues “that 5/7 of the parties[’] assets were located in

Indiana, 98.76% of the parties[’] income [was] generated in Indiana, witnesses (such as

the accountant) [were] located in Indiana, nearly ¾ of the value of the marriage [was

located] in Indiana, [and] the marital home [was] located in Indiana . . . .” Appellant’s

Reply Brief at 1-2. Husband argues that Wife’s sole argument is that a custody fight

should be fought in Illinois but that there is no custody dispute. Husband also argues

that, even were a custody dispute to exist, the issues of division of marital property are

separate, that Wife makes no argument on these issues, and that there is no cogent or

legally supported argument defending the trial court’s abuse of discretion in dismissing

the entire action. Husband requests that this matter be remanded with instructions to

reinstate the dissolution proceedings.

       Husband and Wife presented fairly detailed arguments and evidence to the trial

court in support of their positions in their respective filings and at the January 12, 2012

and March 2, 2012 hearings. The record reveals that Husband and Wife resided in

Indiana for a number of years. Specifically, the evidence shows that Husband and Wife

lived together in LaPorte, Indiana, from 1993 through 1995 and in Chesterton, Indiana,


                                            12
from 1995 through 2001, and again from 2005 through 2006. At the January 12, 2012

hearing, Wife testified that during the time the parties lived in Illinois from 2001 to 2005,

the parties retained the residence in Chesterton and resided there on the weekends. Wife

lived in the Chesterton residence from 2006 through 2009 while Husband lived in the

Chicago condominium until Wife and S. moved to the condominium in 2009 so that S.

could attend an Islamic school and Husband returned to live at the Chesterton residence.

Wife testified that Husband had listed the Chesterton house for sale. Wife submitted

documents, attached as exhibits to her motion, which included among other documents a

listing contract dated March 3, 2011, and an e-mail message indicating that Husband had

listed the Chesterton residence for sale until December 31, 2011. Husband testified that

he intended to continue living in Chesterton and that he had attempted to sell the house

because it is a big home, he lived alone, and he was looking for a smaller place, ideally

close to Michigan City, Indiana. Wife further testified that after she moved to Chicago in

2009 she had no contacts with the State of Indiana, that her family lived in Illinois, that

she was presently unemployed, and that she spent around four and one-half hours each

day transporting S. to and from school. Wife also indicated that Husband had an office in

Illinois, family in Illinois, and a social life in Illinois. Wife also testified that Husband

promoted or produced live music shows in Chicago from artists from India. Husband

testified that he has not earned any income from the not-for-profit organization of which

he is a part and that the artists perform all over the United States and not just in Chicago.

       In addition, with respect to S., Wife presented evidence that Husband sent three e-

mail messages on February 9, 2012, which was the same day Husband filed his response


                                             13
in opposition to Wife’s motion to dismiss stating that Husband agreed that custody of S.

would be with Wife. Specifically, Husband sent an e-mail message to S. in which he

stated that he was “making arrangements for us to stay close to school so u have time

with me and school” and that “I have talked to mom about this already and she agreef

[sic].” March 2, 2012 Respondent’s Exhibit 1. Husband sent two e-mail messages to

Wife, one of which stated in part that “it is really important for [S.] to stay with me” and

the other which stated in part that “[i]t is extremely crucial for [S.] to be with me,” “[S.]

has lived enough with u and it’s my turn,” and “U can keep her the weekend when she is

not rounding with me.” Id. Husband testified that the e-mail messages presented by

Wife stemmed from a meeting he had with Wife and S. discussing S.’s education and that

it was not his intention for Wife not to have custody but that he desired to provide

guidance and support for S.

       The court found in part that Husband “continuously beats the drum that he does

not contest custody of [S.] who resides with Wife;” that, however, on February 9, 2012,

Husband sent an e-mail message to S. and two e-mail messages to Wife stating that S.

should stay with him; that “[t]he Court is concerned that Husband is saying that custody

is not an issue to advance his own cause in Indiana;” that “the Court is not convinced of

Husband’s sincerity when it comes to him continuing to relinquish custody of [S.] to

Wife” and that “[h]is e-mails of February 9, 2012 show Husband’s underlying feelings;”

that “[a]nother red flag to this Court is with Husband emphasizing that [S.] is almost ‘the

age of majority;’” that S. “is currently 17 years of age and a junior in high school” and

“scheduled to graduate in May 2013;” that “[w]ith approximately 1 ½ years left of high


                                             14
school, [S.’s] educational needs and expenses remain up in the air;” that “[t]he Court

would not be surprised to find that [S.] will attend college necessitating higher education

expenses to be determined;” and that “Husband and Wife will very likely have further

financial affairs to work through as [S.] completes high school and then begins her

college education.” Id. at 6-9.

       With respect to Husband’s medical practice, the record reveals that in an affidavit

dated February 9, 2012, filed with the court, Husband stated that his current medical

practice is located in Michigan City, Indiana, that in Michigan City he had six full-time

and four part-time employees, that in addition to the Michigan City clinic he regularly

practiced at hospitals in LaPorte, Valparaiso, Michigan City, and Merrillville, Indiana,

that he never founded, opened, or maintained a medical office in the State of Illiniois, that

his practice in Illinois is limited to treatment of patients while “covering” for another

medical practice, and that his total income from his medical practice in 2011 was ninety-

eight percent attributable to his Indiana practice and two percent attributable to his

Illinois practice. Appellant’s Appendix at 91. Husband testified that his medical practice

has been in Michigan City since approximately 1993, and that he had considered a

partnership with a group in Illinois three or four years earlier but had backed away as the

majority of his work was in Porter and LaPorte Counties in Indiana. Husband also

testified that he made rounds to hospitals in Porter County, LaPorte, and Michigan City,

and occasionally Merrillville, and that it would be difficult to travel to Chicago to deal

with the issues of appraisals, testimony, and appearances in court. Wife testified that she

was one of the owners of the medical office building in Michigan City, Indiana, from


                                             15
which her Husband practiced medicine. Wife also testified that for a time she was on

Husband’s payroll and received a direct deposit to her bank account although she did not

work at the business. Wife indicated on cross-examination that in July 2011 she obtained

funds of about $75,000 from a joint line of credit in order to pay expenses and that at that

point Husband stopped the payroll.

       With respect to other marital assets, a table of assets, attached as an exhibit to

Husband’s affidavit, indicated that Husband and Wife had a residential home and an

apartment complex interest located in India, that Wife owned a rental home purchased in

2001 in Illinois with an estimated value of $100,000, that Husband and Wife owned the

Chicago condominium with an estimated value of $477,500 and associated debt of

$385,000, that Husband and Wife were beneficiaries of a family trust which held title to

the Chesterton house with an estimated value of $610,000 and associated debt of

$602,000, that Husband and Wife were the owners of the medical office building in

Michigan City with an estimated value of $900,000 and associated debt of $950,000, and

that Husband was the owner of an I.R.A. account with an estimated value of $180,000.

The table of assets also indicated that Husband and Wife had two other trusts and a joint

checking account and that Husband had interests in his medical practice companies and

two bank accounts in Indiana but did not provide an estimated value of those assets.

       Based upon the evidence presented to the trial court, including the location and

nature of the marital assets, Husband and Wife’s connections with the State of Illinois,

Husband’s medical practice, and issues related to S., we cannot say that the trial court

arrived at a conclusion that is clearly against the logic and effect of the facts and


                                            16
circumstances before it or the reasonable inferences drawn therefrom and thus cannot say

that the trial court abused its discretion in granting Wife’s motion to dismiss for forum

non conveniens and in denying Husband’s motion to correct error. See Anyango, 971

N.E.2d at 656-664 (holding that the trial court did not abuse its discretion in granting the

defendants’ motion to dismiss).

       For the foregoing reasons, we affirm the trial court’s order.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                             17